Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Response to Arguments
Applicant's arguments, filed on 01/04/2021, have been fully considered but they are not persuasive.

Regarding Independent Claims 1 and 24:
Applicant submitted that Kung fails to teach or suggest “determining whether the receive time of the downlink control information is within a threshold time before the scheduled transmit time of the first uplink transmission; and transmitting data for one of the first uplink transmission or the second uplink transmission based at least in part on the determining.” See Remarks 11-12. The Examiner respectfully disagrees.
(i.e. semi-static uplink grant), wherein the configured grant is associated with an uplink HARQ process identifier (i.e. a HARQ process has number of uplink transmissions within a bundle of the configured grant, and thus includes a first uplink transmission) (Kung, [0424-0425, 0154]).
The UE receives a second signaling in a PDCCH (downlink control information) which contains an uplink grant (i.e. a dynamic grant for a second uplink transmission), wherein the uplink grant is associated with the uplink HARQ process identifier (Kung, [0424, 0451]). The first uplink transmission based on the configured grant (semi-static uplink grant) and the second uplink transmission based on the dynamic grant are both associated with the same HARQ process identifier. 
UE starts or restarts a timer in response to the reception of the downlink transmission (downlink control information corresponding to the dynamic grant), wherein the UE does not perform an uplink transmission associated with the configured grant when the timer is running. (Kung, [0424]). 
Furthermore, Kung discloses that the UE determines whether to use the HARQ process to perform the uplink transmission based on the status of the timer, e.g., configuredGrantTimer, and that the UE does not perform the transmission of configured-grant based uplink transmissions (i.e. first uplink transmissions) if the timer is running and the timer is running in response to a reception of an uplink grant for the UE's C-RNTI (i.e. in response to the downlink control information). (Kung, [0370, 0380]). 
A transmission based on the configured grant would not proceed if it is within the timer period, i.e., the threshold time, which starts at the time of receiving an uplink grant. 
The scheduled transmit time of the first uplink transmission (based on the semi-static uplink grant) is compared to the time of receiving the dynamic uplink grant (i.e. receive time of the downlink control information), and if they are within a threshold (timer still running), then only the second uplink transmission (based on the dynamic grant) is authorized.

Regarding Independent Claims 19 and 30:
Applicant submitted that Kung fails to disclose "transmitting data for the downlink control information to transmit to the UE, wherein a transmit time of the downlink control information is outside of a threshold time before each uplink transmission occasion of the plurality of uplink transmission occasions." See Remarks 13. The Examiner respectfully disagrees.
Kung discloses that for a HARQ process configured for a configured grant, the parameter configuredGrantTimer for the corresponding HARQ process would be started or restarted when an uplink grant has been received on the PDCCH for the MAC entity's C-RNTI and the identified HARQ process is configured for a configured grant. (Kung, [0251-0252]).
 Furthermore, the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running in response to a reception of an uplink grant for the UE's C-RNTI. (Kung [0355, 0380]). 


Regarding dependent Claims 4 and 27:
Applicant submitted that Kung fails to disclose "determining that the receive time of the downlink control information is in advance of the threshold time before the scheduled transmit time of the first uplink transmission; and transmitting data for the second uplink transmission based at least in part on determining that the receive time of the downlink control information is in advance of the threshold time." See Remarks 14. The Examiner respectfully disagrees.
Kung discloses that the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running. Furthermore, the UE determines whether to use the HARQ process to perform the uplink transmission based on the status of the timer, e.g., configuredGrantTimer. (Kung [0355, 0370]).
A transmission based on the configured grant would not proceed if it is within the timer period, i.e., the threshold time, which starts upon receiving an uplink grant. The receive time of the downlink control information is before the scheduled transmit time of an uplink transmission (based on the configured grant) by at least a threshold corresponding to the configuredGrantTimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 10-12, 19, 20, 24, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kung et al. (US 20190289638).

Regarding claim 1, Kung discloses a method for wireless communication at a user equipment (UE) (Fig. 1), comprising:
receiving a semi-static uplink grant received from a base station, the semi-static uplink grant scheduling a plurality of uplink transmission occasions (UE receives a first signaling to configure a configured grant, wherein the configured grant is associated with an uplink HARQ process identifier. first signaling is a RRC message; [0424-0425]), 
the plurality of uplink transmission occasions including an uplink transmission occasion for a first uplink transmission (When the MAC entity is configured with repK>1, the parameter repK provides the number of transmissions of a TB within a bundle of the configured grant; [0154]);
receiving downlink control information received from the base station, the downlink control information including a grant for a second uplink transmission, wherein the second uplink transmission conflicts with the first uplink transmission (UE receives a downlink transmission indicated by a second signaling, wherein the downlink transmission contains an uplink grant, wherein the uplink grant is associated with the uplink HARQ process identifier. the second signaling is a PDCCH signal addressed to the UE's C-RNTI; [0424, 0451]); 
determining whether the receive time of the downlink control information is within a threshold time before the scheduled transmit time of the first uplink transmission (UE could determine whether to use the HARQ process to perform the uplink transmission based on the status of the timer, e.g., configuredGrantTimer; [0370].
UE could not perform the transmission if the timer is running and the timer is running in response to a reception of an uplink grant for the UE's C-RNTI; [0380].
Note that a transmission based on the configured grant would not proceed if it is within the timer period, i.e., the threshold time, which starts upon receiving an uplink grant); and
transmitting data for one of the first uplink transmission or the second uplink transmission based at least in part on the determining (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355].
UE starts or restarts a timer in response to the reception of the downlink transmission, wherein the UE does not perform an uplink transmission associated with the uplink HARQ process identifier based on the configured grant when the timer is running; [0424]).

UE could determine whether to use the HARQ process to perform the uplink transmission based on the status of the timer, e.g., configuredGrantTimer; [0370]
Note that a transmission based on the configured grant would not proceed if it is within the timer period, i.e., the threshold time, which starts upon receiving an uplink grant); and
transmitting data for the second uplink transmission based at least in part on determining that the receive time of the downlink control information is in advance of the threshold time (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355]).

Regarding claim 5, Kung discloses refraining from transmitting data for the first uplink transmission based at least in part on determining that the receive time of the downlink control information is in advance of the threshold time (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355]).

Regarding claim 7, Kung discloses determining that the receive time of the downlink control information is within the threshold time before the scheduled transmit (For each uplink grant, the HARQ entity shall: [0155] 1> identify the HARQ process associated with this grant; [0155-0156]);
identifying that there is no data to be transmitted for the first uplink transmission (if the uplink grant was received on PDCCH for the C-RNTI and the HARQ buffer of the identified process is empty; [0158]);
refraining from transmitting data for the first uplink transmission; and transmitting data for the second uplink transmission (if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response: obtain the MAC PDU to transmit from the Msg3 buffer. Else: obtain the MAC PDU to transmit from the Multiplexing and assembly entity, if any. If a MAC PDU to transmit has been obtained: deliver the MAC PDU and the uplink grant and the HARQ information of the TB to the identified HARQ process. Instruct the identified HARQ process to trigger a new transmission; [0161-0166]).

Regarding claim 10, Kung discloses determining that the second uplink transmission and the first uplink transmission are conflicting based at least in part on the second uplink transmission and the first uplink transmission being scheduled on overlapping time resources (UE determines whether to perform the specific transmission based on at least whether the specific transmission is to be performed by the specific HARQ process used for the Msg3 transmission, wherein the Msg3 transmission and the specific transmission are not overlapped in a time domain; [0005]).

UE receives a first signaling to configure a configured grant, wherein the configured grant is associated with an uplink HARQ process identifier. first signaling is a RRC message; [0424-0425]. 
UE receives a downlink transmission indicated by a second signaling, wherein the downlink transmission contains an uplink grant, wherein the uplink grant is associated with the uplink HARQ process identifier. the second signaling is a PDCCH signal addressed to the UE's C-RNTI; [0424, 0451]).

Regarding claim 12, Kung discloses wherein determining that the second uplink transmission and the first uplink transmission are conflicting comprises: determining that a timer for the HARQ process ID associated with the first uplink transmission and the second uplink transmission is running at a scheduled transmit time of the first uplink transmission (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355].
UE starts or restarts a timer in response to the reception of the downlink transmission, wherein the UE does not perform an uplink transmission associated with the uplink HARQ process identifier based on the configured grant when the timer is running; [0424]).

Regarding claim 19, Kung discloses a method for wireless communication at a base station, comprising:
transmitting data for a semi-static uplink grant to a user equipment (UE), the semi-static uplink grant scheduling a plurality of uplink transmission occasions (When the MAC entity is configured with repK>1, the parameter repK provides the number of transmissions of a TB within a bundle of the configured grant; [0154].
UE receives a first signaling to configure a configured grant, wherein the configured grant is associated with an uplink HARQ process identifier. first signaling is a RRC message; [0424-0425]);
generating downlink control information that includes a grant for a downlink control information grant-based uplink transmission; and transmitting data for the downlink control information to transmit to the UE (UE receives a downlink transmission indicated by a second signaling, wherein the downlink transmission contains an uplink grant, wherein the uplink grant is associated with the uplink HARQ process identifier. the second signaling is a PDCCH signal addressed to the UE's C-RNTI; [0424, 0451]), 
wherein a transmit time of the downlink control information is outside of a threshold time before each uplink transmission occasion of the plurality of uplink transmission occasions (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355].
the UE could not perform the transmission if the timer is running and the timer is running in response to a reception of an uplink grant for the UE's C-RNTI; [0380]
Note that the dynamic grant is before the first configured-grant uplink occasion (and therefore each subsequent uplink transmission occasion) by at least a period of time corresponding to the configuredGrantTimer duration).

Regarding claim 20, Kung discloses determining that the downlink control information grant-based uplink transmission conflicts with at least one of the plurality of uplink transmission occasions (UE receives a downlink transmission indicated by a second signaling, wherein the downlink transmission contains an uplink grant, wherein the uplink grant is associated with the uplink HARQ process identifier. the second signaling is a PDCCH signal addressed to the UE's C-RNTI; [0424, 0451]); and
transmitting the downlink control information including the grant for the downlink control information grant-based uplink transmission if the transmit time of the downlink control information is outside of a threshold time before an earliest uplink transmission occasion with which the downlink control information grant-based uplink transmission conflicts (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355].
the UE could not perform the transmission if the timer is running and the timer is running in response to a reception of an uplink grant for the UE's C-RNTI; [0380].
Note that the configuredGrantTimer ensures that no configured-grant uplink transmission occurs between the time a dynamic grant is transmitted until it expires, i.e. the transmit time of the dynamic grant is outside of a threshold time before an earliest uplink transmission occasion).

Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 28, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 30, the claim is interpreted and rejected for the reasons cited in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 8, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Xiong et al. (US 20190327755).

Regarding claim 8, Kung does not expressly disclose wherein the threshold time corresponds to a processing time for processing the downlink control information and for preparing the first uplink transmission.
In an analogous art, Xiong discloses wherein the threshold time corresponds to a processing time for processing the downlink control information and for preparing the first uplink transmission (reference UL resource needs to be defined for future time instance relative to the time instance of DCI detection. It may not even have "right" boundary, that is interruption is active until another scheduling grant received corresponding to the frequency domain resources indicated by the RUR. The time offset between DCI detection and RUR should at least accommodate application time which may be tentatively assumed to be limited by N2 value similar to slot format indicator (SFI) application time. The application time may also be configured semi-statically by RRC signaling, which may depend on UE capability. Note that in time domain, DL symbols and/or flexible symbols configured by semi-static DL/UL assignment may not be included in the RUR when using bitmap to indicate the pre-emption resource in time. In another example, only DL symbols configured by semi-static UL-DL-configuration or symbols indicated already for DL transmissions, via dynamic scheduling, may be assumed as not included in the RUR when using bitmap to indicate the interrupted resources in time domain; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Kung in order to provide efficient dynamic scheduling of short transmissions to reduce system overhead and physical downlink control channel (PDCCH) monitoring burden at the UE (Xiong; [0052]).

Regarding claim 21, Kung does not expressly disclose receiving the downlink control information grant-based uplink transmission regardless of whether another uplink transmission in an uplink transmission occasion of the plurality of uplink transmission occasions conflicts with the downlink control information grant-based uplink transmission.
In an analogous art, Xiong discloses receiving the downlink control information grant-based uplink transmission regardless of whether another uplink transmission in an uplink transmission occasion of the plurality of uplink transmission occasions conflicts with the downlink control information grant-based uplink transmission (a dynamically triggered UE transmission indicating transmission on resources that overlap in time with another UL transmission has higher priority than the previously dynamically or semi-statically triggered transmission regardless whether this is a PUSCH scheduled by a dynamic grant or UCI/PUCCH, PRACH or SRS scheduled by dynamic downlink control information (DCI); [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Kung in order to provide efficient dynamic scheduling of short transmissions to reduce system overhead and physical downlink control channel (PDCCH) monitoring burden at the UE (Xiong; [0052]).

Regarding claim 22, Kung does not expressly disclose wherein the threshold time corresponds to a processing time for the UE to process the downlink control information.
In an analogous art, Xiong discloses wherein the threshold time corresponds to a processing time for the UE to process the downlink control information (The time offset between DCI detection and RUR should at least accommodate application time which may be tentatively assumed to be limited by N2 value similar to slot format indicator (SFI) application time; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Kung in order to provide efficient dynamic scheduling of short transmissions to reduce system overhead and physical downlink control channel (PDCCH) monitoring burden at the UE (Xiong; [0052]).


In an analogous art, Xiong discloses wherein the threshold time corresponds to a processing time for the UE to process the downlink control information and for preparing one or more of the plurality of uplink transmissions (reference UL resource needs to be defined for future time instance relative to the time instance of DCI detection. It may not even have "right" boundary, that is interruption is active until another scheduling grant received corresponding to the frequency domain resources indicated by the RUR. The time offset between DCI detection and RUR should at least accommodate application time which may be tentatively assumed to be limited by N2 value similar to slot format indicator (SFI) application time. The application time may also be configured semi-statically by RRC signaling, which may depend on UE capability. Note that in time domain, DL symbols and/or flexible symbols configured by semi-static DL/UL assignment may not be included in the RUR when using bitmap to indicate the pre-emption resource in time. In another example, only DL symbols configured by semi-static UL-DL-configuration or symbols indicated already for DL transmissions, via dynamic scheduling, may be assumed as not included in the RUR when using bitmap to indicate the interrupted resources in time domain; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Kung in order to provide efficient dynamic scheduling of short transmissions to reduce system .

Allowable Subject Matter
Claims 3, 6, 13-18, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 3, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claims 6, 13-18, 26, and 29 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pelletier et al. (US 20170013565), “Uplink Transmissions In Wireless Communications.”
Dinan (US 20170272199), “Modulation, Coding And Redundancy Version In A Wireless Network.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413